The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
It is recited in the transcript that appellant entered into recognizance after notice of appeal was given. The recognizance is not brought forward in the transcript. When the accused is enlarged, this court is without jurisdiction in the absence of a proper recognizance or appeal bond. Hudgins v. State,36 S.W.2d 488.
The appeal is dismissed.
Dismissed
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.